Filed 2/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                    2019 ND 50


State of North Dakota,                                        Plaintiff and Appellee

       v.

Alexis Dowdy,                                              Defendant and Appellant


                                   No. 20180204


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

       AFFIRMED.

       Opinion of the Court by Crothers, Justice.

       Karlei K. Neufeld, Assistant State’s Attorney, Bismarck, ND, for plaintiff and
appellee.

       Danny L. Herbel, Bismarck, ND, for defendant and appellant.
                                   State v. Dowdy
                                    No. 20180204


       Crothers, Justice.
[¶1]   Alexis Dowdy appeals from a judgment entered after she conditionally pled
guilty to driving under the influence of alcohol. Dowdy argues the arresting officer
improperly added inaccurate and coercive language to the statutorily required implied
consent advisory, and she did not voluntarily consent to chemical testing. The district
court found Dowdy was read a complete implied consent advisory and she voluntarily
consented to chemical testing. We affirm.


                                           I
[¶2]   North Dakota Highway Patrol Officer Jeremy Rost stopped Dowdy in
Bismarck for making an improper turn. Dowdy admitted she consumed five alcoholic
beverages. After administering field sobriety tests, Rost arrested Dowdy for driving
under the influence. Rost read Dowdy the North Dakota implied consent advisory
and took her to the Burleigh Morton detention center for a chemical breath test. The
test revealed Dowdy’s blood alcohol concentration of 0.168 percent.
[¶3]   Dowdy moved to suppress the results of her chemical breath test, arguing Rost
did not read her an accurate implied consent advisory. She also argued she did not
voluntarily consent to the breath test. The district court denied Dowdy’s motion after
reviewing the evidence, including a video of the traffic stop. The court found Rost
read her an accurate and complete implied consent advisory and she voluntarily
consented to the breath test. Dowdy conditionally pled guilty to driving under the
influence of alcohol.


                                          II
[¶4]   Our standard of review for a district court’s decision on a motion to suppress
evidence is well established:

                                          1
              “When reviewing a district court’s ruling on a motion to
       suppress, we defer to the district court’s findings of fact and resolve
       conflicts in testimony in favor of affirmance. We affirm the district
       court’s decision unless we conclude there is insufficient competent
       evidence to support the decision, or unless the decision goes against the
       manifest weight of the evidence.”
State v. James, 2016 ND 68, ¶ 5, 876 N.W.2d 720 (quoting City of Dickinson v.
Hewson, 2011 ND 187, ¶ 6, 803 N.W.2d 814). Whether a finding of fact meets a
legal standard is a question of law, which is fully reviewable on appeal. State v.
White, 2018 ND 266, ¶ 6, 920 N.W.2d 742.


                                          III
[¶5]   Dowdy argues the district court erred in denying her motion to suppress
because Rost read her an inaccurate implied consent advisory. She also claims her
consent to the chemical breath test was not voluntary because Rost’s reading of the
implied consent advisory coerced her into taking the test.
[¶6]   Dowdy asserts Rost failed to read her the implied consent advisory required
under N.D.C.C. § 39-20-01(3)(a), and therefore, the evidence of her breath test was
inadmissible. Section 39-20-01(3)(a), N.D.C.C., provides in part:
       “The law enforcement officer shall inform the individual charged that
       North Dakota law requires the individual to take a chemical test to
       determine whether the individual is under the influence of alcohol or
       drugs and that refusal of the individual to submit to a test directed by
       the law enforcement officer may result in a revocation of the
       individual’s driving privileges for a minimum of one hundred eighty
       days and up to three years. In addition, the law enforcement officer
       shall inform the individual refusal to take a breath or urine test is a
       crime punishable in the same manner as driving under the influence.”
If the officer fails to inform the individual charged as required under N.D.C.C. §
39-20-01(3)(a), the test results are “not admissible in any criminal or administrative
proceeding.” N.D.C.C. § 39-20-01(3)(b).
[¶7]   The voluntariness of a defendant’s consent “must be determined by the totality
of the circumstances.” State v. Fleckenstein, 2018 ND 52, ¶ 9, 907 N.W.2d 365.


                                          2
              “The totality of the circumstances must be examined to
       determine voluntariness. The inquiry focuses on two non-determinative
       elements: (1) the characteristics and conditions of the accused at the
       time of the confession, including the age, sex, race, education level,
       physical or mental condition, and prior experience with police; and (2)
       the details of the setting in which the confession was obtained,
       including the duration and conditions of detention, police attitude
       toward the defendant, and the diverse pressures that sap the accused’s
       powers of resistance or self-control.”
Id. at ¶ 6 (quoting State v. Syvertson, 1999 ND 134, ¶ 20, 597 N.W.2d 652 (citations
omitted)).
[¶8]   After Rost arrested Dowdy, he read her the following implied consent
advisory:
       “As a condition of operating a motor vehicle on a highway, or public
       or private area to which the public has a right of access to, you have
       consented to taking a test to determine whether you are under the
       influence of alcohol or drugs. North Dakota law requires you to submit
       to a chemical test to determine whether you are under the influence of
       alcohol or drugs. Refusal to take the post-arrest breath test as directed
       by a law enforcement officer is a crime punishable in the same manner
       as DUI, and includes being arrested. I must also inform you that refusal
       to take the test directed by a law enforcement officer may result in a
       revocation of your driver’s license for a minimum of 180 days and
       potentially up to three years.”
(Emphasis added.)
[¶9]   Dowdy argues the emphasized language added by Rost in his reading of the
implied consent advisory was inaccurate and coercive. Dowdy asserts the additional
language impaired her ability to make an informed decision on whether to consent to
a chemical test.
[¶10] In Korb v. N.D. Dep’t of Transp., 2018 ND 226, ¶ 9, 918 N.W.2d 49, we
addressed a similar argument relating to additional language in an officer’s reading
of the implied consent advisory:
               “Korb argues the officer’s statement that ‘[a]s a condition of
       operating a motor vehicle on a highway, or on a public or private area,
       to which the public has right of access to, you have consented to taking
       a test to determine whether you are under the influence of alcohol or

                                          3
       drugs,’ was inaccurate, misleading, and did not comply with the
       ‘specific warning’ required by statute. Korb suggests that under State
       v. O’Connor, 2016 ND 72, 877 N.W.2d 312, any additional language
       to the implied consent advisory makes subsequent blood test evidence
       inadmissible. O’Connor is not that far reaching. O’Connor requires a
       specific warning from N.D.C.C. § 39-20-01(3)(a) be used in implied
       consent advisories. 2016 ND 72, ¶ 13, 877 N.W.2d 312. It does not
       require that the only words an officer may say are those written in
       N.D.C.C. § 39-20-01(3)(a).”
We concluded N.D.C.C. § 39-20-01(3) “provides only the mandatory language that
must be included in the advisory.” Korb, at ¶ 10. The additional language in the
implied consent advisory was an accurate statement derived from N.D.C.C. §
39-20-01(1). Korb, at ¶ 11. We held that “[a]dditional information [in the implied
consent advisory] must not materially mislead or coerce the driver. If the additional
language provided by the officer is accurate, its presence does not alter the sufficiency
of a complete, accurate implied consent advisory under N.D.C.C. § 39-20-01(3).”
Korb, at ¶ 12.
[¶11] Here, the only difference between Korb and Rost’s reading of the implied
consent advisory was Rost’s inclusion of “and includes being arrested.” Dowdy was
already under arrest for driving under the influence, and nothing in the record shows
Dowdy would have been arrested again if she refused chemical testing.
[¶12] After reviewing the traffic stop video, the district court found “that the implied
consent advisory given by Trooper Rost was a permissible reading, rendering it
complete and compliant with North Dakota Century Code Section 39-20-01(3).” The
court also found Dowdy voluntarily consented to the breath test administered by Rost.
The court explained its findings:
              “Trooper Rost read Dowdy a complete advisory unlike the
       incomplete partial advisory read to the defendant in [State v.]
       O’Connor, [2016 ND 72, 877 N.W.2d 312]. . . . [I]n this case, Trooper
       Rost added expressions that were legally correct to an otherwise
       complete advisory. Trooper Rost did not omit any part of the advisory
       required by North Dakota Century Code Section 39-20-01[(3)](a).
       Therefore, Trooper Rost’s reading of the Implied Consent Advisory
       complied with O’Connor, and the subsequent chemical test results are

                                           4
       not barred by North Dakota Century Code Section 39-20-01[(3)](b).

       ...
              “The Court finds that under the totality of the circumstances,
       Dowdy voluntarily gave consent to Trooper Rost to administer
       chemical testing. First, Trooper Rost read Dowdy a complete Implied
       Consent Advisory. Second, Trooper Rost asked Dowdy multiple times
       if she understood what was taking place, and Dowdy affirmatively
       responded that she understood. As a result, the Court finds that Dowdy
       voluntarily gave consent to Trooper Rost to administer chemical
       testing.”
[¶13] The district court reviewed the video from Dowdy’s arrest, allowing the court
to observe Dowdy’s demeanor and the surrounding circumstances as they occurred
during her arrest. The court found Rost read Dowdy a complete implied consent
advisory that complied with N.D.C.C. § 39-20-01(3)(a).             The court did not
specifically find whether the additional language read by Rost materially misled or
coerced Dowdy. However, after being informed of the additional words, the court
found Dowdy voluntarily consented to the breath test, implying she was not coerced
or misled.
[¶14] Under our deferential standard of review, sufficient competent evidence
supports the district court’s findings of fact, and the court’s decision is not contrary
to the manifest weight of the evidence.


                                          IV
[¶15] The judgment is affirmed.
[¶16] Daniel J. Crothers
      Lisa Fair McEvers
      Jon J. Jensen
      Jerod E. Tufte
      Gerald W. VandeWalle, C.J.




                                           5